DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 02/28/2022 has been received. Claims 22 and 23 are new. Claims 11, 16, 17, and 19-23 are presented for examination.

Allowable Subject Matter
Claims 11, 16, 17, and 19-23 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
none of the prior art of record either alone or in combination discloses
claim 11, “... during an ongoing operation of the traffic system while the power supply device operates to supply power to the traffic system, determining... current characteristic quantity and simulating an operation of the power supply... during the ongoing operation of the traffic system while the power supply device operates to supply power to the traffic system, comparing... precalculated future characteristic value with... predetermined limit value... with a characteristic value determined during ongoing operation of the traffic system; and during the ongoing operation of the traffic system while the power supply device operates to supply power to the traffic system, outputting a response based on the comparisons...”,
and claim 20, “... determine at least one current characteristic quantity of the traffic system during an ongoing operation of the traffic system while the power supply device operates to supply power to the traffic system... during the ongoing operation of the traffic system while the power supply device operates to supply power to the traffic system: simulate the power supply device... compare... precalculated future characteristic value with... predetermined limit value and a characteristic value determined during ongoing operation of the traffic system, and output a response based on the comparisons...”, 
in combination with the remaining elements, steps, or features of the claimed invention. In addition, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the rejections under 101, the rejections are rendered moot by the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUAN C OCHOA/		4/29/22Primary Examiner, Art Unit 2146